Citation Nr: 0731085	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active duty service from August 1966 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In August 2006, in support of his claim, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In November 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The AMC completed the 
additional development as directed, continued to deny the 
claim, and returned the case to the Board for further 
appellate review.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the 
sensorineural hearing loss in the veteran's left ear was 
either caused or made chronically worse by his active 
military service.

CONCLUSION OF LAW

The veteran's left ear sensorineural hearing loss was not 
incurred in or aggravated by his active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006).

In this case, a January 2004 RO letter - sent prior to 
initially adjudicating his claim, provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he needed to submit and what 
information and evidence would be obtained by VA.  To the 
extent that letter failed to fully comply with the VCAA 
notice requirements, a more recent January 2007 AMC VCAA 
letter issued pursuant to the Board's November 2006 remand 
was fully content-compliant, including insofar as discussing 
how downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  Moreover, as reflected in the July 2007 
SSOC, after providing that additional VCAA notice, the AMC 
reviewed the claim on a de novo basis, even though the 
veteran had not responded to that January 2007 letter.  Thus, 
all notice requirements have been met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see, too, Prickett, 20 
Vet. App. at 376; Dingess/Hartman, 19 Vet. App. at 493; 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (There is 
nothing to review if no additional evidence is submitted).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, private treatment records from the 
care providers he identified, and the transcript of his 
hearing.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain - indeed, the veteran 
acknowledged as much in his July 2007 reply to that effect.  
There also is no additional notice that should be provided, 
and there has been a complete review of all the evidence 
without prejudice to him.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to him.  Thus, any such 
error is harmless and does not prohibit consideration of his 
claim on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations

Service connection is granted disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.30(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, including an organic disease 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

According to VA regulation, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

As the Board pointed out when previously remanding this case, 
the veteran has submitted private medical records in support 
of his claim - including, of particular note, the report of 
a January 1998 audiogram showing evidence of hearing loss 
in his left ear.

The veteran's service medical records (SMRs), on the other 
hand, are completely unremarkable for evidence of disease or 
injury involving his ears during service.  The examination 
report at separation indicates his hearing was normal (15/15) 
for both the spoken and whispered voice.  Further, the post-
service medical evidence does not show a hearing loss 
disability within one year of his discharge from service (and 
more specifically, an organic disease of the nervous system 
such as sensorineural hearing loss).  So he is not entitled 
to the benefit of the special presumptive provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In correspondence received in February 2004, the veteran 
alleged he sustained acoustic trauma during service from a 
simulated explosive device while engaged in field maneuvers 
with the 171st Infantry Brigade at Fort Wainwright, Alaska.  
He said this incident happened in 1968, but his more recent 
hearing testimony suggested it may also have occurred in 1966 
or 1967.  This evidence also included his reports of 
treatment at a dispensary, and under the care of a medic 
named Lieutenant Motell.  In addition, the service medical 
records show the U. S. Army maintained health records for the 
veteran from July 1967 to January 1969 at a dental clinic in 
Fort Wainwright, Alaska.

In light of these contentions, the Board remanded this case 
to the AMC in November 2006 to obtain the specific 
information from the veteran needed to attempt to develop any 
records extant which might help substantiate his claim.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2007); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).  The Board also directed the AMC to 
arrange for the veteran to be examined if, and only if, 
he provided the requested information and additional evidence 
was obtained.  Otherwise, an examination would not be 
necessary because the examiner would not have sufficient 
information concerning the purported acoustic trauma in 
service to make a determination of whether the veteran's 
current left ear hearing loss is traceable to that event.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Unfortunately, according to the July 2007 SSOC, the veteran 
did not respond to the AMC's request for the specific 
information needed to corroborate his alleged acoustic trauma 
in service.  The AMC's letter advised him that further action 
on his claim was contingent on his response.  So while there 
is credible evidence of sensorineural hearing loss in the 
left ear (since at least January 1998), there is no 
substantiation of the claimed acoustic trauma in service or, 
of equal or even greater significance, no probative evidence 
linking this current hearing loss to service, and in 
particular to the claimed acoustic trauma.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.") (bold type added for emphasis).  See, too, Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Thus, the preponderance of the evidence is against the 
veteran's claim on both a direct and presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  And since the preponderance of the evidence 
is against his claim, there is no reasonable doubt to resolve 
in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for left ear hearing loss is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


